Citation Nr: 1814299	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-17 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residual of a neck injury.

2.  Entitlement to service connection for bilateral hand tremors.

3.  Entitlement to service connection for a bilateral heel disability.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In August 2017, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to schedule the Veteran for a videoconference hearing before a member of the Board.  However, the Veteran withdrew his request for a personal hearing, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran does not have a current disability of the neck or cervical spine that had onset in service or that was caused by or related to his active military service.

2.  The Veteran has not been diagnosed with bilateral hand tremors.

3.  The Veteran's bilateral calcaneal fractures with neuropathic pain did not have onset in service and were not caused by the Veteran's active military service or a service connected disability.  

4.  The Veteran does not have a diagnosis of vertigo.

5.  The Veteran is not prevented from finding or maintaining substantially gainful employment due to his service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a neck injury have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

2.  The criteria for entitlement to service connection for bilateral hand tremors have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017). 

3.  The criteria for entitlement to service connection for a bilateral heel disability have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for entitlement to service connection for vertigo have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for entitlement to a total disability rating due to individual unemployability (TDIU) have not been met.  38 U.S.C. §§ 1155, 5110(a), (b)(2) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

As an initial matter, the Board notes that the Veteran has alleged that a number of his claimed conditions are secondary to a traumatic brain injury that he claims he suffered in service. He has claimed that he suffered a head injury with loss of consciousness in a motorcycle accident in service.

Service treatment records do document that on September 3, 1975, the Veteran complained of neck pain secondary to a motorcycle accident two days before, but no head injury, concussion, or loss of consciousness was documented.  

An October 2009 VA examination diagnosed the Veteran with a traumatic brain injury, apparently based solely on the Veteran's self-report.  Based on the examiner's diagnosis, entitlement to service connection for a traumatic brain injury was granted by the RO in a December 2009 decision.  However, the RO later severed this grant of service connection in October 2015 after an April 2014 VA examination and an October 2014 VA medical opinion concluded that the Veteran's complaints of cognitive impairment and headaches could not be attributed to an unconfirmed traumatic brain injury in service.  The examiner based this conclusion on the absence of any documented diagnosis of or treatment for head injury, concussion, or loss of consciousness in service or post-service, as well as the Veteran's own reports, which placed the onset of his complaints of memory loss approximately twenty years ago, several decades after separation from service.  The Veteran did not appeal this RO decision.  Thus, because the traumatic brain injury is not a service-connected disability, the Board finds that service connection cannot be awarded for any disability on a secondary basis to this disability.  

Neck Injury

The Veteran is seeking entitlement to service connection for residuals of a neck injury.  The Veteran has claimed that he fractured his C7 vertebrae in a motorcycle accident in service.

Service treatment records document that on September 3, 1975, the Veteran complained of neck pain secondary to a motorcycle accident two days before, but no fracture of the cervical spine is documented.  Instead, the Veteran was diagnosed with cervical strain.  An x-ray taken September 3, 1975 showed a normal cervical spine with no fracture or subluxation.  A radiographic report dated September 25, 1975 stated: "Once again cervical spine films are obtained and again reveal no evidence of fractures or dislocations.  The questionable chip fracture at C-6 is not a fracture but rather represents some of the lateral elements projecting through this area."  He continued to complain of neck pain on multiple occasions in September, October, and November 1975 and was placed on a temporary profile that restricted physical training, heavy lifting, and wearing a helmet.  At his July 1976 separation physical, a diagnosis of chronic cervical strain was noted.  

Post-service, there is no record of treatment for a neck or cervical spine disability within one year of service.

A February 2005 VA outpatient treatment record documents that the Veteran reported a hairline fracture to his neck and a whiplash injury both in the 1980s, post-service.  

In October 2009, the Veteran was afforded a VA examination of his neck and cervical spine.  He was diagnosed with cervical mechanical strain and soft tissue myalgia.  He had a normal sensory examination, with normal motor strength and coordination in the upper extremities, and his x-ray was normal for his age.  The examiner stated that it was impossible to determine whether the Veteran's current cervical condition was related to an injury in service without resorting to speculation, explaining that a number of complex factors influence the development of an orthopedic condition, including "vast unknowable musculoskeletal wear and tear from patient's past general health and lifestyle behaviors, unknowable environmental hazards, and typical ravages of human musculoskeletal aging."

A November 2015 VA medical opinion concluded that it less likely than not that the Veteran's cervical degenerative disc disease and degenerative joint disease are due to service.  The examiner was unable to determine whether the Veteran's current cervical strain is related to service without resorting to speculation.  The examiner explained:

The Veteran was noted to have chronic cervical strain at separation.  However, this Examiner saw no mention of neck issues in private medical records between 12/22/98-11/24/04, including an ED visit on 6/15/04, where no neck pain and a normal neck exam were specifically noted.  The first notation of neck pain in the medical records following service, as seen by this Examiner, was in 2/2005, which was over 30 years after the motorcycle accident he was in during service and from which he was noted to have neck pain issues dx as a cervical strain.  Cervical strain conditions usually resolve after a period of days to weeks.  The Veteran was noted to have been in another motorcycle accident and been seen in a private ED on 9/19/08 and had had a CT of his head at that time.  The DJD/DDD was not noted until a 2013 MRI of the neck which was almost 40 years after his MVA in service and these conditions are very commonly seen with aging.

Based on the above evidence, the Board finds that entitlement to service connection for cervical degenerative disc disease or cervical degenerative joint disease is not warranted.  There is no evidence that the Veteran was diagnosed with cervical degenerative disc disease or degenerative joint disease in service or within one year of service.  This condition was not noted until approximately forty years after service, and the Veteran has not presented any medical evidence that the condition is related to service.  A November 2015 VA medical opinion attributed the Veteran's degenerative changes to the aging process and the Veteran has not presented any evidence that contradicts this conclusion.

The Board also concludes that the preponderance of the evidence weighs against a finding that any current cervical strain the Veteran suffers from is related to service.  While a diagnosis of chronic service strain was noted at the time of the Veteran's separation from service in 1976, there is no medical evidence of any complaints of or treatment for neck pain or cervical strain for almost three decades after service.  Additionally, there is some evidence that the Veteran has suffered additional injuries to his neck, with a February 2005 VA outpatient treatment note reflecting a report of a whiplash injury and cervical fracture in 1980, while private treatment records show that the Veteran was also in an accident in September 2008.  VA examiners in October 2009 and November 2015 were unable to determine whether there is any relationship between the Veteran's current cervical strain and his cervical strain in service without resorting to speculation, but the November 2015 opinion noted that cervical strain is normally an acute condition that resolves within days and weeks.  

The Board has considered the Veteran's lay statements that he has had problems with his neck since service, but finds these statements to be of limited probative value.  The Veteran's statements are potentially inconsistent with the available medical evidence, which shows that the Veteran did not complain of neck problems post service until 2005.  Additionally, there is at least some evidence that the Veteran suffered additional post-service injuries to his neck and it is unclear whether the Veteran has been entirely forthcoming regarding his post-service medical history.  The Veteran's accounts of his medical history are often inconsistent and not substantiated in the medical record.  The Board gives greater weight to the medical evidence of record, which supports a finding that the Veteran's current cervical conditions had onset many years after service and are unrelated to his in-service cervical strain.

For all the above reasons, entitlement to service connection for residuals of a neck injury is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Hand Tremors

The Veteran is also seeking entitlement to service connection for bilateral hand tremors.

As an initial matter, the Board can find no evidence that the Veteran has been ever been diagnosed with hand tremors.  

His service treatment records are negative for any complaints of or treatment for hand tremors or any neurological condition affecting the hands or upper extremities.

At an October 2009 VA examination, the Veteran was grossly intact to pinprick, light touch (10 gm monofilament) and position throughout all dermatomes with the exception of bilateral palmar digits 4 & 5.  Dorsal surface was intact.  Equivocal cubital tenderness and radiation to palpation was observed.  Phalen's test was negative.  Froment's test was negative bilaterally.  Cubital Tinel's was negative bilaterally.  Facial sensation was fully intact to pinprick and light touch.  Adson's and hyper-clavicular tests caused mild decrease in radial pulse strength.  Finger to nose, rapid alternating movements of hand to palm, heel to shin were intact.  No obvious dysmetria on finger to nose testing was observed.  No pronator drift detected.  Rhomberg was negative.  The Veteran had full motor strength in his upper extremities bilaterally.  No spasticity, tremor, or muscle fasciculations were noted.  The Veteran was noted to have signs mildly suggestive of thoracic outlet syndrome, but was not diagnosed with any specific disability. 

VA outpatient treatment records in May 2011 note complaints of bilateral wrist pain made worse with use or grasping.  The Veteran suggested that he had carpal tunnel syndrome, but it is not clear that this disability was ever actually diagnosed, as the Veteran declined an orthopedic consultation at Portland VA.  A June 2011 x-ray of his wrists was normal.  In April 2013, the Veteran complained left shoulder pain of one year, worse after digging holes.  June 2013, July 2013, February 2014, and July 2014 VA outpatient treatment records show that he was diagnosed with left shoulder impingement and rotator cuff tendonitis.  

While the Veteran has reported subjective complaints of hand tremors, the Board cannot find any objective evidence of such a disability.  Furthermore, even assuming, for the sake of argument, that he does suffer from hand tremors, (as hand tremors are certainly capable of lay observation) there is no medical evidence that would support a finding that such a condition is related to service.  In statements submitted to VA, the Veteran has attributed his hand tremors to a traumatic brain injury.  However, as the Board discussed above, the Veteran's grant of a service connection for traumatic brain injury was severed after it determined that he does not have a traumatic brain injury related to service.  Since traumatic brain injury is not a service connected disability, the Board finds that service connection cannot be granted on a secondary basis.  To the extent that the Veteran might experience hand tremors due to some other condition, such as carpal tunnel syndrome or impingement syndrome, there is no probative evidence that such a condition had onset in service or was caused by his active military service.

For all the above reasons, entitlement to service connection for hand tremors is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Vertigo

The Veteran is also seeking entitlement to service connection for "vertigo".

At an October 2009 VA examination, the Veteran described "black-out" spells beginning in 1977, triggered by neck extension or over the shoulder activity.  He reported about six episodes total.  He denied losing consciousness during these episodes, but did feel groggy.  The episodes lasted from a few minutes to a few hours.  They were ameliorated by pain medications, but have completely resolved since his retirement.  While the examiner did not conclusively diagnose the condition, he suggested that the Veteran's symptoms were due to subclavian steal syndrome due to a costoclavicular impingement, and less likely than not related to the Veteran's active military service.

At a June 2011 VA examination, the Veteran reported that since he was about 20 years old he has had difficulty if he gets up quickly or moves quickly.  He feels off-balance and is disoriented.   He will have to stop and wait.  The sensation of being unbalanced may last as long as five minutes and then will clear.  He does not actually black out and he stays oriented.  He does not have a spinning sensation and does not get nauseated or vomit.  He has had no history of vertigo episodes that last for several hours that are associated with nausea and vomiting.  His imbalance is only when he gets up quickly or moves quickly.  He has not had vertiginous episodes when sitting, or when he is in bed or rolling over in bed.  The examiner could find no evidence of any past or current active ear disease, including vertigo.

Based on all the above evidence, the Board finds that entitlement to service connection for vertigo cannot be granted.

Importantly, the Veteran has not been diagnosed with vertigo or any other inner ear disease.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Since the Veteran has not actually been diagnosed with vertigo, service connection for this condition cannot be granted.

The October 2009 VA examiner suggested that the Veteran may have subclavian steal syndrome due to a costoclavicular impingement, but the Board notes that according to the Veteran's own account of his symptoms to the examiner, the condition did not have onset until after service (1977) and resolved after his retirement in 2004, before he filed his current claim.  There is no evidence of this condition in any current treatment records.  Thus, the subclavian steal syndrome also is not a presently existing disability for purposes of granting VA compensation.  

Since the Veteran does not have a diagnosis of vertigo, entitlement to service connection must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Heel Disability

Finally, the Veteran is seeking entitlement to service connection for a bilateral heel disability.

The Veteran's service treatment records are negative for any complaints of or treatment for any foot injury nor is there any evidence of a disability of the heel or foot within one year of service.

Post-service treatment records show that in June 2004, the Veteran sustained bilateral calcaneus fractures in a fall from his roof while cleaning his gutters.  He is currently status post open reduction, internal fixation surgery, as well as surgery to remove the internal hardware, with neuropathic foot pain.  

Although the Veteran's foot injury did not occur until decades after his separation from service, the Veteran has alleged that his fall occurred because of a service connected traumatic brain injury with vertigo.  At a June 2011 VA examination, he claimed that he fell because he "forgot he was on the roof."  He did not report an episode of dizziness or vertigo as a rational for falling off the roof. 

The examiner concluded that the residuals of the Veteran's bilateral calcaneus fracture were less likely the result of a remote traumatic brain injury.  The examiner explained that:

The veteran reports that he is so forgetful that he could not remember that he was on the roof of a house.  However, he worked running saws in a sawmill for extended periods of time, did not forget what type of machine he was running or how to run it.  He did not have any industrial accidents related to his forgetfulness.  He does not report fires in the home due to forgetting the stove was on or flooding due to faucets left running.  TBI exam reports mild memory deficit.  There is no clear indication in the record that the veteran has profound loss of memory that would be a rationale for falling off of his house.  Again, the veteran did not report any vertigo incident causing a fall from the house.  

If the veteran in fact does have, or did have any significant memory or vertigo problems then he should not be on a house for a fall, this would be a voluntary act of poor judgement.  There are no noted profound poor judgements noted in the record, the veteran remains competent.  This would indicate extremely poor judgement.

The Board finds that entitlement to service connection for a bilateral heel disability is denied.  The Veteran's bilateral calcaneus fractures occurred many years after service.  Furthermore, to the extent that the Veteran has attempted to claim that his injury occurred secondary to a service connected traumatic brain injury, the Veteran is not service connected for traumatic brain injury.  

For all the above reasons, entitlement to service connection for a bilateral heel disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.. § 5107(b); 38 C.F.R. § 3.102 (2017).

TDIU

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155 (2012).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2017).

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  

Here, the Veteran is service connected for tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as 0 percent disabling prior to September 2013 and 10 percent disabling thereafter; and tension headaches, rated as 0 percent disabling.  His combined disability evaluation is currently 20 percent.  As the Board previously noted, the Veteran was service connected for a traumatic brain injury from April 2009 through January 2016, when the RO severed service connection because it determined that it had been granted in error.  

The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, permitting him to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether a veteran is entitled to a TDIU, neither non-service connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Fanning v. Brown, 4 Vet. App. 225 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation that is consistent with his level of education, prior work experience, and training.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that a disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Here, there is no medical evidence that the Veteran's service connected headaches, tinnitus, and hearing loss would alone prevent him from finding or maintaining substantially gainful employment.  

Given that the RO determined that the Veteran's grant of service connection of traumatic brain injury was granted in error because he does not actually have a traumatic brain injury related to service, it does not seem appropriate to consider whether the Veteran was unemployable due to this disability. 

In this respect, 38 CFR 3.400(o) indicates "A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection."  

However, even if the Board were to include consideration of the TBI disability as part of the analysis, the weight of the evidence still remains against the claim.  

The Veteran last worked in 2004 at Roseburg Forest Products, apparently as a machine operator.  He had worked there since 1983 and retired after sustaining bilateral calcaneus fractures in June 2004.  It does not appear that since his retirement, the Veteran has worked or attempted to find work.  Records from the Social Security Administration (SSA) show that when the Veteran filed a disability claim in 2005, he attributed his disability to these heel fractures, as well as non-service connected degenerative disc disease of the lumbar spine, with a history of lumbar fusion in the 1990s.  

However, more recently, the Veteran has complained of very poor memory and has alleged that he is unable to work because of these memory problems.  At an April 2014 VA examination, he described his symptoms as having been ongoing for the last 20 years.  He reported that needs a list to go shopping and that he gets lost and must rely on GPS.  He will forget the names of people who he has not seen recently.  He also claimed to forget what he is doing in mid-task and characterized his attention and concentration as poor.  He reported trouble with processing new information, yet was cognizant of current political events and who the current President was.  He sets his own goals.  He feels he is a decent problem solver, but used to be better.  He reported that he is able to manage his own finances.

At the April 2014 VA examination, the Veteran claimed that he had been demoted at his last job because of memory problems; however, the Board notes that at a June 2011 VA examination, he reported that during his employment at the sawmill, he did not forget what type of machine he was running or how to run it.  He denied any industrial accidents related to his forgetfulness and did not report fires in the home due to forgetting the stove was on or flooding due to faucets left running.  

An October 2009 VA examination characterized the Veteran's memory problems as mild and both VA and private medical records are negative for a diagnosis of cognitive impairment of any kind, including traumatic brain injury. 

Based on all the evidence of record, the Board finds that the Veteran was not prevented from finding or maintaining substantially gainful employment due to service-connected disabilities, to include the then-service-connected traumatic brain injury.  The preponderance of the evidence supports a finding that any cognitive impairment the Veteran suffers from is mild and would not prevent him from working.  The only evidence in support of the Veteran's contention that he is unable to work due to cognitive impairment related to a service connected traumatic brain injury is his own lay statements.  Unfortunately, the Board finds these statements to be unreliable.  While the Veteran has alleged significant cognitive impairment, other statements by the Veteran as well as medical evidence, undermine these assertions.  At the same June 2011 VA examination where he attributed his fall off a roof to forgetfulness, he denied any history of accidents at work or home due to forgetfulness and denied that he had ever had any problems at work remembering what machine he was operating or how to operate it- statements which undermine other accounts of the severity of his cognitive impairment, including his claim at an April 2014 VA examination that he was demoted at work because of his memory problems.  Additionally, the Board notes that private medical records documenting treatment of his bilateral calcaneus fractures created contemporaneous to the injury do not report that the Veteran experienced temporary forgetfulness or a blackout of any kind prior to his injury.  Given the inconsistencies in the Veteran's various accounts of his medical history and symptomatology, the Board finds his lay statements alleging that he is unable to work because of a traumatic brain injury have little probative value.  

For all the above reasons, entitlement to TDIU is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for residuals of a neck injury is denied.

Entitlement to service connection for bilateral hand tremors is denied.

Entitlement to service connection for a bilateral heel disability is denied.

Entitlement to service connection for vertigo is denied.

Entitlement to a total disability rating due to individual unemployability (TDIU) is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


